Opinion by
Johnson, J.
Although compliance with the regulations is not a condition precedent in shortage cases (United States v. Browne Vintners Co., Inc., 34 C. C. P. A. 112, C. A. D. 351), it was held that plaintiff is required to present evidence that a shortage existed at the time of unloading (United States v. Brown, 2 Ct. Cust. Appls. 189, T. D. 31943). Since the official papers .were not offered in evidence nor was any other evidence of shortage presented, the court was constrained to overrule the protest.